             Case 8-20-08049-ast           Doc 6    Filed 06/17/20        Entered 06/17/20 21:43:25




ROSEN & ASSOCIATES, P.C.
Counsel to Arvind Walia and
  Niknim Management Inc.
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
    In re:
                                                                       Chapter 11
    ORION HEALTHCORP, INC. et al.,

                              Debtors.                                 Case No. 18-71748 (AST)
    HOWARD M. EHRENBERG, IN HIS
    CAPACITY AS LIQUIDATING TRUSTEE OF
    ORION HEALTHCORP, INC., ET AL.,

                              Plaintiff,                               Adv. Proc. No. 20-08049 (AST)
    v.

    ARVIND WALIA; NIKNIM MANAGEMENT
    INC.,

                              Defendants.


                               ANSWER AND AFFIRMATIVE DEFENSES

                    Defendants Arvind Walia (“Mr. Walia”) and Niknim Management Inc. (“Niknim”

and together with Mr. Walia, “Defendants”), through their counsel, Rosen & Associates, P.C., as

and for their answer (the “Answer”) to the Complaint for Avoidance and Recovery of: (1)

Fraudulent Transfers; (2) Preferential Transfers; (3) Recovery of Avoided Transfers; (4)

Objection to Claim No. 10067; Pursuant to 11 U.S.C. §§ 502, 544, 547, 548 and 550 dated March

13, 2020 [Adv. Proc. Doc. No. 1] (the “Complaint”),1 filed by Howard M. Ehrenberg, in his



1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Complaint.
         Case 8-20-08049-ast         Doc 6   Filed 06/17/20   Entered 06/17/20 21:43:25




capacity as liquidating trustee of the estates of Orion HealthCorp, Inc., et al. (“Plaintiff”),

respectfully represent as follows:

                                       AS TO THE PARTIES

               1.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegation contained in paragraph “1” of the Complaint.

               2.      Defendants admit that Mr. Walia is an individual resident of the state of

New York and deny the remaining allegation in paragraph “2” of the Complaint.

               3.      Defendants admit the allegations contained in paragraph “3” of the

Complaint.

               4.      Defendants deny the allegations contained in paragraph “4” of the

Complaint.

                                        AS TO STANDING

               5.      To the extent the allegations in paragraphs “5” through “8” purport to cite

or summarize publicly filed documents, Defendants respectfully refer the Court to the actual cited

documents for a complete and accurate statement of their contents. Otherwise, Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

paragraphs “5” through “8” of the Complaint.

                            AS TO JURISDICTION AND VENUE

               6.      Defendants neither admit nor deny the allegations contained in paragraphs

“9” through “12” of the Complaint, as such allegations are legal conclusions to which no response

is required; however, Defendants do not consent to the entry of final orders or judgments by this

Court.




                                                  2
       Case 8-20-08049-ast        Doc 6    Filed 06/17/20      Entered 06/17/20 21:43:25




                         AS TO BASIS FOR RELIEF REQUESTED

               7.      Defendants admit that Plaintiff purports to have brought this action pursuant

to the authority cited in paragraph “13” of the Complaint. To the extent the allegations in paragraph

“13” state legal conclusions, no responsive pleading is required. Otherwise, except as expressly

admitted herein, Defendants deny the allegations contained in paragraph “13” of the Complaint.

               8.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “14” of the Complaint.

               9.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraphs “15” and “16” of the Complaint.

               10.     Defendants admit that, in or about 2015 or earlier, Mr. Walia was the

majority shareholder and Chief Executive Officer of Porteck Corporation prior to its acquisition

by Physicians Practice Plus, LLC. To the extent the term “Portech Corporation,” as used in

paragraph “17” of the Complaint, was intended to refer to any entity other than Porteck

Corporation, Defendants deny the allegations contained in paragraph “17” of the Complaint.

               11.     Defendants admit that, on or around March 2015, Porteck Corporation was

acquired by Physicians Practice Plus, LLC. To the extent the term “Portech Corporation,” as used

in paragraph “18” of the Complaint, was intended to refer to any entity other than Porteck

Corporation, Defendants deny the allegations contained in paragraph “18” of the Complaint and,

except as expressly admitted herein, deny the remaining allegations contained in paragraph “18”

of the Complaint.

               12.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “19” of the Complaint.




                                                 3
       Case 8-20-08049-ast       Doc 6     Filed 06/17/20     Entered 06/17/20 21:43:25




                 13.   Defendants admit the allegations contained in paragraphs “20” and “21” of

the Complaint.

                 14.   Defendants deny the allegations contained in paragraph “22” of the

Complaint.

                 15.   Defendants admit the allegation in paragraph “23” that Mr. Walia filed a

claim against the Debtors’ estates.

                 16.   To the extent the allegations in paragraph “24” purport to cite or summarize

publicly filed documents, Defendants respectfully refer the Court to the actual cited documents for

a complete and accurate statement of their contents. Otherwise, Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph “24” of the Complaint.

                            AS TO FIRST CLAIM FOR RELIEF

                 17.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “24” of the Complaint as if fully set forth herein.

                 18.   Defendants deny the allegations contained in paragraphs “26” through “29”

of the Complaint.

                          AS TO SECOND CLAIM FOR RELIEF

                 19.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “29” of the Complaint as if fully set forth herein.

                 20.   Defendants deny the allegations contained in paragraphs “31” through “33”

of the Complaint.




                                                4
      Case 8-20-08049-ast        Doc 6     Filed 06/17/20     Entered 06/17/20 21:43:25




                            AS TO THIRD CLAIM FOR RELIEF

                 21.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “33” of the Complaint as if fully set forth herein.

                 22.   Defendants deny the allegations contained in paragraphs “35” through “41”

of the Complaint.

                          AS TO FOURTH CLAIM FOR RELIEF

                 23.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “41” of the Complaint as if fully set forth herein.

                 24.   Defendants deny the allegations contained in paragraphs “43” and “44” of

the Complaint.

                            AS TO FIFTH CLAIM FOR RELIEF

                 25.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “44” of the Complaint as if fully set forth herein.

                 26.   Defendants deny the allegations contained in paragraphs “45” through “49”

of the Complaint.

           AS AND FOR DEFENDANTS’ FIRST AFFIRMATIVE DEFENSE

                 27.   Plaintiff’s claims and each purported cause of action contained in the

Complaint fail to state a claim upon which relief may be granted.

          AS AND FOR DEFENDANTS’ SECOND AFFIRMATIVE DEFENSE

                 28.   The Complaint should be dismissed on the basis that the transfers referenced

in Exhibit A of the Complaint are excepted from recovery under 11 U.S.C. § 547(c)(2).




                                                5
       Case 8-20-08049-ast        Doc 6    Filed 06/17/20      Entered 06/17/20 21:43:25




            AS AND FOR DEFENDANTS’ THIRD AFFIRMATIVE DEFENSE

                 29.   The Complaint should be dismissed on the basis that the transfers referenced

in Exhibit A of the Complaint are excepted from recovery under 11 U.S.C. § 547(c)(4).

           AS AND FOR DEFENDANTS’ FOURTH AFFIRMATIVE DEFENSE

                 30.   The Complaint should be dismissed on the basis that the Debtors received

reasonably equivalent value and fair consideration in exchange for the transfers referenced in

Exhibit A of the Complaint, such that they are not voidable under 11 U.S.C. § 548(a)(1)(B) and

N.Y. Debt. & Cred. Law § 273.

               AS AND FOR DEFENDANTS’ FIFTH AFFIRMATIVE DEFENSE

                 31.   Plaintiff’s claims are barred for lack of personal jurisdiction over

Defendants in this Court.

               AS AND FOR DEFENDANTS’ SIXTH AFFIRMATIVE DEFENSE

                 32.   Plaintiff’s claims are barred in whole or in part because Plaintiff lacks

standing to assert the claims contained in the Complaint.

           AS AND FOR DEFENDANTS’ SEVENTH AFFIRMATIVE DEFENSE

                 33.   Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations.

           AS AND FOR DEFENDANTS’ EIGHTH AFFIRMATIVE DEFENSE

                 34.   Plaintiff’s claims are barred in whole or in part due to insufficiency of

process.

            AS AND FOR DEFENDANTS’ NINTH AFFIRMATIVE DEFENSE

                 35.   Plaintiff’s claims are barred in whole or in part due to insufficiency of

service of process.

                                                 6
       Case 8-20-08049-ast        Doc 6     Filed 06/17/20        Entered 06/17/20 21:43:25




           AS AND FOR DEFENDANTS’ TENTH AFFIRMATIVE DEFENSE

                36.     Plaintiff’s claims must be dismissed based upon documentary evidence or

lack thereof.

        AS AND FOR DEFENDANTS’ ELEVENTH AFFIRMATIVE DEFENSE

                37.     Plaintiff’s claims are barred by the doctrine of waiver.

         AS AND FOR DEFENDANTS’ TWELFTH AFFIRMATIVE DEFENSE

                38.     Plaintiff’s claims are barred in whole or in part by the doctrine of res

judicata and/or collateral estoppel.

       AS AND FOR DEFENDANTS’ THIRTEENTH AFFIRMATIVE DEFENSE

                39.     Plaintiff’s claims are barred in whole or in part by the doctrine of laches

and/or unclean hands.

                                 RESERVATION OF RIGHTS

                40.     Defendants reserve all rights to amend this Answer, raise any additional

defenses, cross-claims, and third-party claims not asserted herein of which they may become aware

through discovery or other investigation, as may be appropriate at a later time.

                                  *               *                *

                WHEREFORE, Defendants respectfully request that this Court enter an order:

                (1)     dismissing the Complaint with prejudice;
                (2)     awarding Defendants all costs and expenses incurred in defending this
                        action including attorneys’ fees as permitted by law; and
                (3)     granting such other and further relief as this Court deems just and proper.




                                       [signature page follows]



                                                  7
     Case 8-20-08049-ast    Doc 6   Filed 06/17/20   Entered 06/17/20 21:43:25




Dated: New York, New York
       June 17, 2020


                                             ROSEN & ASSOCIATES, P.C.
                                             Counsel to Arvind Walia and
                                               Niknim Management Inc.

                                             By: /s/ Sanford P. Rosen
                                                     Sanford P. Rosen
                                                     Paris Gyparakis
                                             747 Third Avenue
                                             New York, NY 10017-2803
                                             (212) 223-1100




                                         8
